DETAILED ACTION

1.	The Office Action is in response to RCE filed on 01/21/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.

Status of Claims
4.	The amendment filed on 12/16/2021.  Claims 1-7, 11- 19, 23, 25, 26, 28, and 29 are amended;  Claims 10, 22 were canceled; Claims 1-9, 11-21, and 23-30 are pending.

Allowable Subject Matter
5. 	Claims 1-9, 11-21, and 23-30 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	In the final rejection 10/27/2021, examiner has indicated allowable subject matter in claims 10/22; applicant has incorporated the concept of allowable subject matter in claims 10 and 22 into independent claims; therefore, this case is allowable.
2).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to have a first reference picture with size smaller than the current picture and second reference picture has size larger than the current picture; and there a first filter with first reference picture and a second filter with the second reference picture; and a complete coefficient are derived with these two filters; such unique design is allowable.
The prior arts (Zhang et al (US 20190032911) and in view of STEPIN et al. (US 20190394464) and further in view of Dong et al (US 20140092999) and further in view of Jeon et al. (US 20090010331))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Zhang, STEPIN, Dong and Jeon to achieve the same invention as claimed in the instant claim.
Claims 2-9, 11-12 would be allowable because they depend on claim 1.
. 
3)	Claim 13 is allowed with the similar reason as claim 1.
Claims 14 -21, 23-24 are allowed because they depend on claim 13.

4)	Claim 25 is allowed with the similar reason as claim 1.
Claims 26-27 are allowed because they depend on claim 25.

5)	Claim 28 is allowed with the similar reason as claim 1.
Claims 29-30 are allowed because they depend on claim 28.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423